Case 19-18941-AJC   Doc 73   Filed 06/30/21   Page 1 of 7
Case 19-18941-AJC   Doc 73   Filed 06/30/21   Page 2 of 7
Case 19-18941-AJC   Doc 73      Filed 06/30/21    Page 3 of 7



                    June 30, 2021,




                                 Taylor Stevens
Case 19-18941-AJC   Doc 73   Filed 06/30/21   Page 4 of 7
Case 19-18941-AJC   Doc 73   Filed 06/30/21   Page 5 of 7
Case 19-18941-AJC   Doc 73   Filed 06/30/21   Page 6 of 7
Case 19-18941-AJC   Doc 73   Filed 06/30/21   Page 7 of 7
